Citation Nr: 1217869	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-43 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In February 2012, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  An opinion was received in May 2012.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or etiologically due to service.

2.  The Veteran's tinnitus is causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Under 38 C.F.R. § 3.385 (2011), medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  Normal hearing ranges from zero to 20 dB in all frequencies, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  He states that he was exposed to loud noise while on active duty, which included working with Howitzers, and that he experienced tinnitus while in service.  Personnel records indicate the Veteran was a Field Artillery Operations and Intelligence assistant; as such, exposure to loud noise during service is conceded.  

The Veteran's service treatment records were reviewed.  The Veteran's entrance examination from August 1966 indicated he had normal hearing.  His separation examination from October 1968 also indicated he had normal hearing. 

The Veteran was afforded a VA examination in May 2009.  The Veteran reported difficulty hearing certain sounds and that he turned the television and radio volume louder than others would prefer.  It was noted that the Veteran was in the field artillery in Vietnam, where there was frequent noise exposure from artillery and helicopter engines.  The Veteran reported that he also served in Germany, where he worked in self-propelled tanks with Howitzers mounted.  The Veteran reported that the firing of the tank gun and reverberation in the tank was excruciating to his ears.  The Veteran reported working in computer-aided designs, in an office environment, post service.  Additionally, the Veteran reported having ringing in his ears when he left Vietnam.  

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
65
LEFT
10
20
55
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The Veteran was diagnosed with bilateral mild to severe sensorineural hearing loss.  The examiner stated it was not within the audiologist's scope to offer an opinion regarding tinnitus as a result of causes other than noise exposure.  The examiner noted that the Veteran had normal hearing sensitivity, bilaterally, at separation and did not incur a permanent hearing loss as a result of acoustic trauma during service.  The examiner opined that it is not as likely as not that the Veteran's tinnitus is due to acoustic trauma during military service, but the Veteran was referred to another professional in regards to his claim for tinnitus.  The examiner stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours after exposure to loud noise.  The examiner explained that a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The examiner opined that additional noise exposure, aging and health conditions since military separation are likely contributing factors in the Veteran's hearing loss. 

A VA examiner's opining regarding tinnitus was obtained in May 2009.  The examiner opined that it is less likely as not that the Veteran's tinnitus is related to military service.  The examiner stated there is a lack of evidence in the claims file of any complaints of tinnitus during service.  Additionally, the examiner stated that the time between service and the date of the examination is over 41 years without evidence of any audiological treatment in the intervening years.  The examiner noted that it is well known that tinnitus can occur with acoustic trauma, especially from the service; however, based on the finding from the previous VA examination that the Veteran's hearing loss was more likely due to additional noise exposure, aging, and health conditions since military separation, the examiner opined the Veteran's tinnitus is less likely than not due to events in the service 41 years ago. 
	
A VA outpatient record from May 2009 indicated that the Veteran was taking ototoxic medications and had a family history of hearing loss, but noted there was no past occupational noise exposure and no current noise exposure.

The Veteran's private physician submitted a statement in March 2011.  The physician indicated that the Veteran was seen for evaluation of hearing impairment with a history of active duty in the military in Vietnam and Germany.  It was noted that the Veteran was in the artillery and was exposed to small arms fire, helicopters, and other significant noise.  The physician noted that since leaving the military, the Veteran has worked in a relatively quiet office environment, where he does drafting and computer work.  His only other potential source of noise exposure is from a tractor and lawn mower; it was also noted that he works on old classic cars, but he has done no hunting or shooting since the first two years after leaving the military.  The physician noted that the Veteran complained of constant bilateral high-pitched ringing tinnitus since his years in the military.  Audiometric testing revealed low normal to borderline hearing in the low to mid frequency ranges, with a precipitous drop off to a characteristic "noise notch" at 4 kilohertz in both ears, consistent with a noise induced etiology.  It was noted that previous testing from 1995 was reviewed, which showed a similar pattern in both ears but with a lesser degree of loss.  The physician stated that the Veteran brought in audiometric records from his entrance examination and separation examination and neither showed any significant degree of hearing loss.  However, whereas the entrance examination tested his thresholds at 500, 1000, 2000, 3000, 4000, and 6000 hertz, the separation examination did not have any results from 3000 or 6000 hertz.  The physician stated the Veteran clearly has a pattern of progressive high frequency sensorineural hearing loss consistent with a noise-induced etiology, and although his discharge audiogram from 1968 failed to demonstrate a loss at that time, the testing was incomplete.  The physician indicated that there was no noted history of significant noise exposure since his time in service, where he had a significant, excessive noise exposure.  The physician opined that the Veteran's military exposure was at least partially, if not largely responsible for the hearing loss the Veteran has currently.   

The Veteran testified in April 2011 that he started to experience hearing loss and tinnitus during service and that these symptoms have continued post-service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).

The results from the May 2009 VA examination demonstrate current bilateral hearing loss as it is defined by VA regulation and indicate a diagnosis of tinnitus.  Therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss, tinnitus, and the Veteran's claimed in-service noise exposure.

In February 2012, the Board requested a VHA expert medical opinion.  See 38 C.F.R. § 20.901.  An opinion was received in May 2012.  The specialist (a VA audiologist) opined that the Veteran's hearing loss and tinnitus are at least as likely as not incurred in or caused by the claimed in-service acoustic trauma.  The specialist stated that it was noted the Veteran's entrance examination in 1966 reflected normal hearing to 6000 Hz in both ears and that the exit examination in 1968 reflected normal hearing to 4000 Hz, which might have indicated decreased hearing or a hearing loss from 6000 to 8000 Hz at discharge.  The specialist stated that even though the VA does not consider 6000 to 8000 Hz in their diagnostic criteria for hearing loss, the hearing test results at those frequencies could have demonstrated a decrease in hearing while on active duty.  The specialist noted that there is confirmation from other medical reports that the Veteran was exposed to combat related noise and the Veteran does not have a significant history of occupational or recreational noise exposure.  Based on the lack of high frequency hearing test information from the discharge exam, which may have reflected a decrease in hearing, a lack of other contributing noise exposure, and the fact that during service the Veteran was exposed to the type of noise known to cause hearing loss and tinnitus, the specialist opined that the Veteran's hearing loss and tinnitus are at least as likely as not due to noise exposure during military service.

Service connection for bilateral hearing loss and tinnitus is warranted on a direct basis because the evidence is at least in relative equipoise.  Although the May 2009 VA examiners provided negative opinions, the Veteran's private physician has stated that the Veteran's hearing loss was a result of acoustic trauma during service.  Additionally, the VA specialist from May 2012 opined that the Veteran's hearing loss and tinnitus are a result of noise exposure during service.  Each opinion appears to be based on an accurate medical history and contains persuasive supporting rationale.

As stated previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Board finds the positive medical opinions are at least as persuasive and probative as the negative opinions.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss and tinnitus are causally or etiologically due to service.  Therefore, the Board concludes that service connection is warranted for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


